Composition of Parliament
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has informed me that with effect from today Mr Severin is no longer a member of the group. This time it is an official notification. In accordance with Rule 211(3), the Committee on Constitutional Affairs has proposed the following interpretation of Rule 128 entitled 'Proceedings before the Court of Justice of the European Union'. The whole interpretation has been made available for your inspection. The above interpretation will be considered adopted if no objections are lodged by the opening of the sitting on Thursday, 24 March 2011. So you have until tomorrow at 9.00 to lodge objections to this interpretation. It is a long one, so I am not going to read it out. Nevertheless, all of you do have access to this interpretation.
I would also like to inform you officially that Mr Thaler has resigned from Parliament with effect from 21 March 2011. In accordance with Rule 4(1) and (3), Parliament has noted the resignation and established the vacancy from the date I have just given. Mrs Soullie has resigned from Parliament with effect from 24 March 2011. In accordance with Rule 4(1) and (3), Parliament has noted the resignation and established the vacancy from the date I have just given. In addition, the competent authorities of France have informed me that Mrs Soullie will be replaced by Mr Hortefeux with effect from 24 March 2011. I understand Mr Hortefeux is with us today. Are you in the Chamber, Mr Hortefeux? We do not see him - he is not here.
Under Rule 3(2), until such time as his credentials have been validated or a ruling has been given on any dispute, Mr Hortefeux will take his seat in Parliament and on its bodies and will enjoy all the rights attaching thereto, provided he has previously made a written declaration stating that he does not hold any office incompatible with that of Member of the European Parliament. Now Mr Cohn-Bendit would like to say something.
(FR) Mr President, you know as well as I that the possibility of Mr Hortefeux becoming a Member of this House is being legally challenged. Even so, I find it somewhat disappointing that the French Government is not waiting for this status to be verified. Since Mr Hortefeux has not indicated his acceptance and not taken part in the inaugural session in Strasbourg, he cannot replace the Member he wants to replace.
That is why I call for the Group of the European People's Party (Christian Democrats), which claims to be so legalistic, to wait for a legal ruling on whether Mr Hortefeux may sit in this Chamber or not. Otherwise, it is a legal outrage. It is as if we are engineering one.
(FR) Mr President, this is not the first time that our fellow Member Mr Cohn-Bendit, who called a president - a prime minister - a dictator in the mould of Hugo Chavez, has failed to respect democracy. Brice Hortefeux was elected as a Member of the European Parliament in June 2009. That is indisputable. At that time, he was appointed Minister of the Interior. French law stipulates that an elected representative of the European Parliament who joins government may regain his or her seat upon leaving government. That is exactly ...
(Interruption from Mr Cohn-Bendit: 'He did not have a seat - that is the problem, Mr Audy')
Brice Hortefeux was elected as a Member of the European Parliament. Do you accept that?
I shall conclude, Mr President. By virtue of the Treaties and of the law, it is indisputably up to Member States to name their MEPs. Having been elected, Brice Hortefeux was legitimately put forward by the French authorities to sit in this Chamber. The statement you made is unacceptable.
(FR) Mr President, I would simply like to tell Mr Cohn-Bendit that, in order to challenge a seat, an official proposal must firstly be made. If no proposal is made, the Committee on Legal Affairs cannot analyse the situation.
Before intervening in this way, I suggest that you think before you act. That is all.
(Interruption from Mr Cohn-Bendit: 'Yes, but he might not have a seat')
You are the one asking me to observe the law. I have always observed the law. Now let us leave it to the Committee on Legal Affairs to give its verdict. It cannot give its verdict without a proposal. If that proposal is not lawful, the Committee on Legal Affairs will tell us. Let me say again: let us think before we act.
(FR) Mr President, I fully agree with the idea that we should wait for the results of the legal analysis. I would simply like to say one thing: in our country, we are seeing a rise in extremism, and this is doubtless because one part of the political class considers mandates and posts to be at its disposal. We expect a little more from France, especially with regard to Parliament, which has its seat in Strasbourg.
I would like to come back to the words I read out just now. Until such time as his credentials have been validated or a ruling has been given on any dispute, Mr Hortefeux is a Member of the European Parliament and is acting in accordance with the rules for Members of the European Parliament. The matter is subject to verification.